Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1 in the reply filed on 03/11/2022 is acknowledged.
Claims 8 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected Group 2 (claims 14 – 16) and nonelected Species 2 (claims 8 – 13), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 with reference to Application Number: 62/015411 filed on 06/21/2014. The application gives the benefit of priority to claim 1. 
With respect to claims 2- 7, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/015411, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not give the benefit of priority to claims 2 – 7. 

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2111.03 states that “[t]he determination of what is or is not excluded by a transitional phrase must be made on a case-by-case basis in light of the facts of each case.”. In the instant case, Applicant’s claims direct to a foldable absorbing apparatus “consisting of” first and second absorbent layers and a malleable material layer (see claim 1). The claims then go on to recite the absorbent apparatus “further comprising” additional layers/members for incorporation into the absorbent apparatus (see claims 2 and 7). Accordingly, it is unclear if the claims are limited to an absorbent apparatus “consisting of” only the first/second layer and the malleable layer, or if the apparatus may indeed “further comprise” additional elements such as those recited in dependent claims. The claims are examined to include the later interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 20120330253).
Regarding claim 1, Robinson discloses a foldable absorbent apparatus to ameliorate bleeding of a wound (Fig. 8,) the foldable absorbent apparatus consisting of (see interpretation discussed in the rejection under 35 USC 112(b) above, in which the claimed absorbent apparatus may nonetheless “further comprise” additional layers/members; note also discussion at end of paragraph): a first and second absorbent pad layer to absorb a fluid (top and bottom 118 in Fig. 8, [0026]); and a malleable material layer enclosed within the first and second absorbent layer configured to be formed in various shapes, wherein the malleable material allows the first and second absorbent pad layers to be formed in various shapes to apply a pressure to a wound while at the same time absorbing fluids from the wound to promote healing of the wound (152, [0047, 48]; in an alternative interpretation, it is noted that the first and second layers can be interpreted to include adjunct layers such as top/bottom 132, 134 and 124, 126; with respect to this interpretation, it is additionally noted that the reduced pressure interface 142 is separate from the absorbent apparatus, see [0045]). 
Regarding claim 5, Robinson discloses the apparatus of claim 1, wherein the first and second absorbent layer is formed of at least one material selected from a group consisting of cotton, gauze, and a polymer material [0026, 27]. 
	Regarding claim 7, Robinson discloses the apparatus of claim 1, further comprising a friction member disposed on an outer surface of at least one of the first absorbent layer and the second absorbent layer (126, 134). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson.
Regarding claim 6, Robinson discloses the apparatus of claim 5, and further discloses that the first and second absorbent layers are formed from foam, gauze, felted mat, or any other suitable material [0026]. Robinson further discloses materials for use in the overall absorbent assembly, including at least one material selected from a group consisting of polyacrylate, chitosan, polyamine, polylysine, polyethylene, xanthan, a cellulosic polymer, a dextran, a starch, or any combinations thereof [0029]. Therefore, it would be obvious to further modify Robinson so that the polymer material is formed from one of the above materials for the benefit of scaffolding, as well as the additional functional benefits of these well-known materials such as removing fluids from the tissue site.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 of U.S. Patent No. 10123912. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in ‘912 anticipates claim 1 in the instant application.

Allowable Subject Matter
Claims 2 – 4 would be allowable if rewritten to overcome the double patenting rejection(s) under 35 U.S.C. 101 set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799